DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al.(US 2003/0147585). 
Considering Claim 5 Kikuchi discloses an optical transmission system comprising: a plurality of light supply devices that output signal beams(See Paragraph 137, fig. 23 i.e. a plurality of light supply devices which are optical transmitters(104-1….104-2) that output signal beams(λ1, λ2, λ4, λ4)); a plurality of light receiving devices that receive the signal beams(See Paragraph 137, fig. 23 i.e. a plurality of light receiving devices which are optical receivers(113-1…13-4) that receive the signal beams); and an optical fiber cable that transmits the signal beams(See Paragraph 137, fig. 23 i.e. an optical fiber cable(102-5) that transmits the signal beams), wherein MIMO communication is performed by the light receiving devices receiving the signal beams having signals different from one another(See Paragraph 137, fig. 23 i.e. MIMO communication is performed by the light receiving devices(113-1…113-4) receiving the signal beams having signals different from one another(λ1, λ2, λ4, λ4)), the signal beams being output from the light supply devices and transmitted through a single core or cladding of the optical fiber cable, wherein the signal beams are feed beams(See Paragraph 137, fig. 23 i.e. the signal beams(λ1, λ2, λ4, λ4) being output from the light supply devices(104-1….104-2) and transmitted through a single core or cladding of the optical fiber cable(102-5), wherein the signal beams are feed beams), wherein the light supply devices output the feed beams with signals different from one another superimposed thereon by modulation(See Paragraph 137,138, fig. 23 i.e. wherein the light supply devices output the feed beams with signals different from one another superimposed thereon by modulation using multiplexer(253)), wherein the light receiving devices convert the feed beams transmitted thereto into electric powers(See Paragraph 57,137, fig. 23 i.e. the light receiving devices(113-1…113-4) convert the feed beams transmitted thereto into electric powers), and wherein the optical transmission system comprises: an electric power combiner that combines the electric powers obtained by the conversion by the light receiving devices(See Paragraph 57,137, fig. 23 i.e. an electric power combiner(115) that combines the electric powers obtained by the conversion by the light receiving devices(113-1…113-4)); and a data processing unit that obtains signals superimposed on the feed beams received by the light receiving devices(See Paragraph 137, fig. 23,18 i.e. a data processing unit(114) that obtains signals superimposed on the feed beams received by the light receiving devices(113-1…113-4)), and based on the obtained signals, obtains the signals superimposed by the light supply devices on the feed beams(See Paragraph 137, fig. 23,18 i.e. based on the obtained signals which is outputted from the combing unit(115), obtains the signals superimposed by the light supply devices(TX) on the feed beams). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al.(US 2003/0147585) in view of Kanade et al. (US 2014/0291895).
Considering Claim 6 Kikuchi does not explicitly disclose the optical transmission system according to claim 5, wherein, of the optical fiber cable, the core or cladding that transmits the signal beams contains a powder material that diffuses light.
Scerbak teaches the optical transmission system according to claim 5, wherein, of the optical fiber cable, the core or cladding that transmits the signal beams contains a powder material that diffuses light(See Paragraph 96-98, fig. 1b,2 i.e. of the optical fiber cable(6), the core(104) that transmits the signal beams contains a powder material that diffuses light(114)). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Kikuchi, and have the core or cladding of the optical fiber cable, that transmits the signal beams to contain a powder material that diffuses light, as taught by Scerbak, thus providing an efficient transmission system by directing and improve light emanation pattern using a powder or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637